Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “support member” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claims 36 and 37 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 36 and 37 depend on claims 39 and 40 respectively which are not present in the claim set.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	The examiner has interpreted both claims for purposes of compact prosecution to be dependent on claim 35.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being YouTube video https://www.youtube.com/watch?v=oF8MgjrEYhw Sy  “Nesting for newborns in the hospital setting” by Sydney Children’s Hospitals Network hereby referred to as Sydney.

Regarding claim 1,
	Sydney discloses a sleeping device comprising an inclined mat positionable under a baby for sleep, (Sydney: see 0:42 of the video the baby is positioned above the mat.) the inclined mat comprising: a top surface area, a bottom surface area, and a thickness area, the thickness area lying between the top surface area and the bottom surface area; (Sydney: both towels inherently have a top bottom and a thickness) the bottom surface area is configured to lie against a sleeping surface (Sydney: see video, the towels are placed on a sleeping surface.) and the top surface area is configured to lie against a baby; (Sydney: see 0:42 of the video) the top surface area of the inclined mat includes an elevated surface, a downwardly inclined surface extending from the elevated surface, and a lower surface extending from the downwardly inclined surface; the lower surface is configured to receive a back of the head of [[the]] a baby when the baby is placed against the lower surface of the inclined mat when the inclined mat is positioned under [[the]] a baby; the downwardly inclined surface is configured to support a side of the head of [[the]] a baby lying against the downwardly inclined surface; and the downwardly inclined surface is configured to prevent the head of [[the]] a baby lying against the downwardly inclined surface from turning in the direction of the downwardly inclined surface. (Sydney: see 0:42 of the video as well as the annotated figure below. The examiner notes that a small infant as described in the video, would have his head constrained in the nest and unable to turn his/her head in the direction of the inclined surface due to the resistance of the nest and lack of strength of the child.)

    PNG
    media_image1.png
    694
    1428
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    844
    1291
    media_image2.png
    Greyscale


Regarding claim 34,
	Sydney discloses the sleeping device of claim 1, wherein the inclined mat positionable under a baby for sleep is a towel rolled to provide the inclined surface. (Sydney: see video and figures above.)

Claim(s) 1, 5-6, 9, 25-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 4733836 issued to Barnes.

Regarding claim 1,
	Barnes discloses a sleeping device comprising an inclined mat positionable under a baby for sleep, (Barnes: FIG. 2 (11) wherein the device may be interpreted as an inclined mat used for sleeping as well.) the inclined mat comprising: a top surface area, (Barnes: FIG. 2 (35, 33)) a bottom surface area, (Barnes: FIG. 2 (21)) and a thickness area, the thickness area lying between the top surface area and the bottom surface area; (Barnes: FIG. 2 shows a cross-sectional view of (33, 35, 21) that has a thickness there between.) the bottom surface area is configured to lie against a sleeping surface (Barnes: col. 2 lines 10-11 “Base 21 is adapted to rest on a level surface.” Wherein a level surface may be interpreted as a sleeping surface.) and the top surface area is configured to lie against a baby; (Barnes: FIG. 2 shows infant (45) lying against the top surface area.) the top surface area of the inclined mat includes an elevated surface, a downwardly inclined surface extending from the elevated surface, and a lower surface extending from the downwardly inclined surface; (Barnes: see annotated figure below) the lower surface is configured to receive a back of the head of [[the]] a baby when the baby is placed against the lower surface of the inclined mat when the inclined mat is positioned under [[the]] a baby; the downwardly inclined surface is configured to support a side of the head of [[the]] a baby lying against the downwardly inclined surface; (Barnes: FIG.2 shows the head of the baby positioned on the lower surface as well as on the inclined surface.) and the downwardly inclined surface is configured to prevent the head of a baby lying against the downwardly inclined surface from turning in the direction of the downwardly inclined surface. (Barnes: FIG. 2, depending on the positioning of the baby’s head, the downwardly inclined surface would naturally prevent a baby from turning his head if it is an infant since an infant cannot properly lift his/her head and the inclined surface naturally works against the baby depending on its position.)

    PNG
    media_image3.png
    395
    467
    media_image3.png
    Greyscale


Regarding claim 5,
	Barnes discloses the sleeping device of claim 1 wherein the elevated surface is spatially positioned at about the level of the position of the ear of [[the]] a baby when the back of [[the]] a baby is positioned against the lower surface. (Barnes: see annotated figure in claim 1. The examiner notes that depending on the size/age of the child the surface will vary.)

Regarding claim 6,
	Barnes discloses the sleeping device of claim 1 wherein the top surface area of the inclined mat is rectangular. (Barnes: FIG. 1 the inclined mat is rectangular)

Regarding claim 9,
	Barnes discloses a sleeping device comprising an inclined mat positionable under a person for sleep, (Barnes: FIG. 2 (11) wherein the device may be interpreted as an inclined mat used for sleeping as well.) the inclined mat comprising: a top surface area, (Barnes: FIG. 2 (35, 33)) a bottom surface area, (Barnes: FIG. 2 (21)) and a thickness area, the thickness area lying between the top surface area and the bottom surface area; (Barnes: FIG. 2 shows a cross-sectional view of (33, 35, 21) that has a thickness there between.) the bottom surface area is configured to lie against a sleeping surface (Barnes: col. 2 lines 10-11 “Base 21 is adapted to rest on a level surface.” Wherein a level surface may be interpreted as a sleeping surface.) and the top surface area is configured to lie against a person; (Barnes: FIG. 2 shows infant (45) lying against the top surface area.)  the lower surface is configured to receive a back of the head of a person when a person is placed against the lower surface of the inclined mat when the inclined mat is positioned under a person; the downwardly inclined surface is configured to support a side of the head of a person lying against the downwardly inclined surface; (Barnes: FIG.2 shows the head of the baby positioned on the lower surface as well as on the inclined surface.) and the downwardly inclined surface is configured to prevent the head of a person lying against the downwardly inclined surface from turning in the direction of the downwardly inclined surface. (Barnes: FIG. 2, depending on the positioning of the baby’s head, the downwardly inclined surface would naturally prevent a baby from turning his head if it is an infant since an infant cannot properly lift his/her head and the inclined surface naturally works against the baby depending on its position.)

Regarding claim 25,
	Barnes discloses the sleeping device of claim 1, wherein the width of the lower surface is sufficient to allow a baby to lay comfortably and allow the inclined surface to support the head of a baby in the event the head of a baby turns in that direction. (Barnes: FIGS. 1-2 show the inclined surface supporting the head of the baby)

Regarding claim 26,
	Barnes discloses the sleeping device of claim 1, wherein the length of the inclined surface is sufficient to break the fall of a roll of a head of a baby. (Barnes: FIG. 2 the inclined surface is long enough to break the fall of a roll of a head of a baby by supporting the entire head on its surface.)

Regarding claim 27,
	Barnes discloses the sleeping device of claim 1, wherein the length of the inclined surface is sufficient to break the fall of a roll of the body of a baby. (Barnes: FIG. 2 the inclined surface is long enough to break the fall of a roll of a body of a baby, depending on the size of the child by supporting the entire body on its surface.)

Regarding claim 28,
	Barnes discloses the sleeping device of claim 1, wherein the inclined surface is a flat surface. (Barnes: FIG. 1 shows (35) being a relatively flat surface.)

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes in view of U.S. Patent No. 5387177 issued to Dunn.

Regarding claim 2,
	Barnes discloses the sleeping device of claim 1.
	Barnes does not appear to disclose wherein the top surface area of the inclined mat further comprising an upwardly inclined surface extending from a side of the lower surface opposite the downwardly extending surface; the upwardly inclined surface is configured to support a side of the head of [[the  ]] a baby lying against the upwardly inclined surface; the upwardly inclined surface is configured to prevent the head of [[the]] a baby lying against the upwardly inclined surface from turning in the direction of the upwardly inclined surface to a position wherein the side of the head lies planar with the sleeping surface.
	However, Dunn discloses wherein the top surface area of the inclined mat further comprising an upwardly inclined surface extending from a side of the lower surface opposite the downwardly extending surface; the upwardly inclined surface is configured to support a side of the head of a baby lying against the upwardly inclined surface; the upwardly inclined surface is configured to prevent the head of a baby lying against the upwardly inclined surface from turning in the direction of the upwardly inclined surface to a position wherein the side of the head lies planar with the sleeping surface. (Dunn: FIG. 1 (12) shows two incline surfaces with an “upwardly inclined surface extending from a side of the lower surface opposite the downwardly extending surface which can support the head of a baby when taken Barnes in view of Dunn.)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeping device of Barnes by including another inclined surface as taught by Dunn in order to accommodate a second child in the case of a couple having twins in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 22,
	Barnes, as modified by Dunn, discloses the sleeping device of claim 2: wherein the elevated surface defines a first elevated surface; wherein top surface area of the inclined mat further comprises a second elevated surface, the second elevated surface extending from the upwardly inclined surface. (Dunn: FIG. 1 (12) shows two incline surfaces with an “upwardly inclined surface extending from a side of the lower surface opposite the downwardly extending surface which can support the head of a baby when taken Barnes in view of Dunn.)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeping device of Barnes by including another inclined surface as taught by Dunn in order to accommodate a second child in the case of a couple having twins in which one of ordinary skill in the art would have recognized as a predictable result.

Claim(s) 7 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes in view of U.S. Publication No. 20060010605 issued to Karmin-Balfour.

Regarding claim 7,
	Barnes discloses the sleeping device of claim 1 wherein the top surface area of the inclined mat is circular.
	Kamrin-Balfour discloses the sleeping device of claim 1 wherein the top surface area of the inclined mat is circular. (Kamrin-Balfour: FIG. 1A the mat is circular in shape and can take the shape of any animal which can also be circular.)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeping device of Barnes to have a circular shape as taught by Karmin-Balfour in order to allow for different animals to be shown to the infant in order to maintain its innocence in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 23,
	Barnes discloses the sleeping device of claim 1.
	Barnes does not appear to disclose wherein the inclined mat positionable under a baby for sleep is configured to fit inside a crib.
	However, Karmin-Balfour discloses wherein the inclined mat positionable under a baby for sleep is configured to fit inside a crib. (Karmin-Balfour: [0019] “The arms are formed from foam pieces that are large enough to make the child feel secure in the crib, and form barriers to restrict the lateral movement of the infant.” And [0002] “The present invention relates generally to devices for making an infant feel safe and secure within a crib or bassinet, including devices for aiding the child to fall asleep.”)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Barnes to be inserted into a crib or bassinet as taught by Karmin-Balfour in order to allow for a baby to feel safe and comfortable which would allow the infant to peacefully fall asleep in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 24,
	Barnes discloses the sleeping device of claim 1.
	Barnes does not appear to disclose wherein the inclined mat positionable under a baby for sleep is configured to fit inside a bassinet.
	However, Karmin-Balfour discloses wherein the inclined mat positionable under a baby for sleep is configured to fit inside a bassinet. (Karmin-Balfour: [0019] “The arms are formed from foam pieces that are large enough to make the child feel secure in the crib, and form barriers to restrict the lateral movement of the infant.” And [0002] “The present invention relates generally to devices for making an infant feel safe and secure within a crib or bassinet, including devices for aiding the child to fall asleep.”)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Barnes to be inserted into a crib or bassinet as taught by Karmin-Balfour in order to allow for a baby to feel safe and comfortable which would allow the infant to peacefully fall asleep in which one of ordinary skill in the art would have recognized as a predictable result.

Claim(s) 29-32, 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes in view of U.S. Publication No. 20050283915 issued to Hahn.


Regarding claim 29,
	Barnes discloses the sleeping device of claim 1.
	Barnes does not appear to disclose wherein the inclined surface is a surface with a curve.
	However, Hahn discloses wherein the inclined surface is a surface with a curve.
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inclined surface to be a surface with a curve as taught by Hahn in order to keep the child at a certain elevation with respect to the elevated surface and to conform to a child’s head in a better manner in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 30,
	Barnes discloses the sleeping device of claim 1.
	Barnes does not appear to disclose wherein the inclined surface includes a degree of incline when taken with respect to the support surface of about 30 degrees.
	However, Hahn discloses wherein the inclined surface includes a degree of incline when taken with respect to the support surface of about 30 degrees. (Hahn: claim 4 “The infant positioner of claim 1, wherein the angle of the slope of the first concave surface is within the range of thirty-five to sixty degrees.” See also [0023])
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inclined surface of Barnes to be about 30 degrees with respect to the support surface in order to prevent an infant from rolling over due to the steepness of the curve and maintain a position of the infant in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 31,
	Barnes discloses the sleeping device of claim 1.
	Barnes does not appear to disclose wherein the inclined surface includes a degree of incline when taken with respect to the support surface of between about 15 to 45 degrees.
	However, Hahn discloses wherein the inclined surface includes a degree of incline when taken with respect to the support surface of between about 15 to 45 degrees. (Hahn: claim 4 “The infant positioner of claim 1, wherein the angle of the slope of the first concave surface is within the range of thirty-five to sixty degrees.” See also [0023])
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inclined surface of Barnes to be about 30 degrees with respect to the support surface as taught by Hahn in order to prevent an infant from rolling over due to the steepness of the curve and maintain a position of the infant in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 32,
	Barnes discloses the sleeping device of claim 1.
	Barnes does not appear to disclose wherein the inclined surface includes a degree of incline when taken with respect to the support surface of above about 45 degrees.
	However, Hahn discloses wherein the inclined surface includes a degree of incline when taken with respect to the support surface of above about 45 degrees. (Hahn: claim 4 “The infant positioner of claim 1, wherein the angle of the slope of the first concave surface is within the range of thirty-five to sixty degrees.” See also [0023])
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inclined surface of Barnes to be about 30 degrees with respect to the support surface as taught by Hahn in order to prevent an infant from rolling over due to the steepness of the curve and maintain a position of the infant in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 35,
	Barnes discloses the inclined mat positionable under a baby for sleep of claim 1.
	Barnes does not appear to disclose in combination with an overlay mat: wherein the overlay mat is configured to lie over the downwardly inclined surface of the inclined mat; wherein the shape of the downwardly inclined surface of the inclined mat configures the shape of the overlay mat; wherein the downwardly inclined surface of the inclined mat prevents the head of a baby from turning in the direction of the downwardly surface through the overlay mat.
	However, Hahn discloses in combination with an overlay mat: (Hahn: [0028] “In another example, the infant positioner can have a cover.” Wherein the cover may be interpreted as an overlay mat) wherein the overlay mat is configured to lie over the downwardly inclined surface of the inclined mat; wherein the shape of the downwardly inclined surface of the inclined mat configures the shape of the overlay mat; wherein the downwardly inclined surface of the inclined mat prevents the head of a baby from turning in the direction of the downwardly surface through the overlay mat. (Hahn: [0028] “The cover can be shaped to contain the infant positioner 10, matching the contours and shape of the infant positioner 10.” Wherein the cover configures the shape of the inclined surface of Barnes.)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an overlay mat into Barnes as taught by Hahn in order to allow “the cover…” to “be washed and reused… “ and “…be made of relatively inexpensive, disposable materials.” (Hahn: [0028])

Regarding claim 36,
	 Barnes, as modified by Hahn, discloses the sleeping device of claim 39, wherein the overlay mat comprises a soft material that is stretched and kept from gathering (Hahn: [0028] “The cover may be made of a texture which is comfortable for infant use. In some examples, the cover can be made with a material that sticks to the foam of the infant positioner 10 in a manner which prevents the cover from sliding and/or bunching together beneath the infant's body.”) by a support member through which the ends of the material is secured and held. (Hahn: [0028] “The cover may have a zipper, VELCRO.RTM., or other means known to those skilled in the art for securing and removing the cover in relation to embodiments of the infant positioner.” Wherein the Velcro may be interpreted as a support member and allows the cover to be secured and held against the incline mat.)

Regarding claim 37,
	Barnes, as modified by Hahn, discloses the Sleeping device of claim 40. wherein the overlay mat doubles as a playing pad. (Barnes: Abstract “The front wall is part of a compartment used to hold infant accessories.” Wherein the accessories could be toys for the infant to play with so that it acts as a play mat when combined with Hahn.)

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes in view of U.S. Patent No. 6954954 issued to Stelnicki.

Regarding claim 33,
	Barnes discloses the sleeping device of claim 1.
	Barnes does not appear to disclose wherein the inclined surface includes a degree of incline when taken with respect to the support surface of below about 15 degrees.
	However, Stelnicki discloses wherein the inclined surface includes a degree of incline when taken with respect to the support surface of below about 15 degrees. (Stelnicki: claim 1 “, wherein each of the plurality of back support members includes a front surface, each of the plurality of back support members having front surfaces at a different angle .alpha. to the base member from each other of the plurality of back support members, the angle .alpha. being between about 0.degree. and about 90.degree.” wherein the angle can be about 15 degrees if desired.)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inclined surface of Barnes to be about 30 degrees with respect to the support surface as taught by Stelnicki in order to prevent an infant from rolling over due to the steepness of the curve and maintain a position of the infant in which one of ordinary skill in the art would have recognized as a predictable result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673    

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673